DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment submitted 07/28/2020 cancelling claims 15-41 and 43-45 and amending the remaining claims to eliminate the instances of multiple dependencies is acknowledged and has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “controllable beam directing means” in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. More specifically see the examiner’s 112(b) rejection below for a discussion of how this limitation is being interpreted.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The claims in this application recite the following means: “beam directing means”, “phase control means”, “detection means”, and “beam splitting means” which are interpreted as follows:
Regarding the beam directing means, the specification states at [0029] (citing PGPUB US 20210113090 A1; hereafter merely the specification) that: “In embodiments, the beam directing means may be an optical fibre or an optical fibre bundle. In this way the sensor head can be mounted on an optical fibre or fibre bundle.” Which appears to be a definition (discussed later in the 112(b) rejections below) However since this structure is not, on its own, capable of the claimed functions the examiner also notes that [0030]-[0031] and [0106] also contain potentially relevant statements about what may appropriate structures for the means. Therefore the examiner will interpret this structure as being either one or more fibers and/or one or more steering mirrors, lenses, microlenses or other appropriate optical components attached to one or more micromechanical control devices, servos, MEMS controllers or galvanometer and/or similar structures.
Regarding the phase control means the specification at [0015] states: “In the ultrasound optical imaging apparatuses disclosed herein, the phase control means can be any suitable control device or components or subcomponents or functionality of another, larger device that is configured to control the phase difference of the light of the one or more interrogation beams in the cavity.” Which does not inform the reader of any structural configuration and is the only definition of the means in question provided by the applicant. Moreover the examiner does not that [0016]-[0017] go on to describe how the phase control means “may function” but never, even by example, describe what structures the applicant had in their possession at the time of filing. Therefore and for examination purposes the examiner will interpret this as being any device(s) which perform the function.
Regarding the detection means the specification at [0107] states: “The detection means 212 may be any component configured to absorb incident light in the tunable range of the interrogation light source and provide a signal output indicative of the power of the incident light. In embodiments, the detection means 212 may be a photodetector, an active pixel sensor, a charged coupled device, or a bolometer, for example.” As such the means is implicitly described, by way of plural examples, to be a photodetector, an active pixel sensor, a charged coupled device, or a bolometer or any other structure (without reservation, in accordance with the applicant’s statements) that could perform the function.
Regarding the beam splitting means, this means is not disclosed in the specification. Notably it is only mentioned once, at [0036], with no structural description whatsoever. For compact prosecution purposes the examiner does note that the drawings do have a “beam splitter”; however, 206 also only appears once in the specification at [0107] which is also not structurally defined in any way but it serves as a means to direct light onto the detector and does not perform the claimed function, so this cannot be the means in question and also would not serve as adequate written description even if it had included structure. For compact prosecution purposes the examiner will presume that any structure that can split the beam will read on the means in question.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 42, and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
More specifically each of these claims either directly or by dependency or, for claims 42 and 46 by incorporation, include one or more means; however, the specification fails to clearly link each of the “beam directing means”, “phase control means”, and “beam splitting means” to any discernable structures capable of performing the function and therefore fails to adequately describe the subject matter of the claims.
Regarding in particular the “beam directing means” the examiner notes that as best understood, in accordance with the 112(b) rejection below, this is separate from the “controllable beam directing means” and therefore only comprises what the applicant disclosed the means to be which, as per [0029] is merely one or more optical fibers. However, the structures in question are not capable of the claimed functions even of the broadly drafted independent claims. For example there is no disclosure as to how a single fiber could direct the interrogation beam to multiple locations across the acoustically sensitive surface and indeed, without further structures, this could even be addressed under 112(a)/101 for lacking credible utility because a single fiber (again without more structures) clearly cannot accomplish such functions since it has only one point of output. This is not materially changed when one considers a plurality of fibers at least because there would still need to be further structures to accomplish the claimed functions. Examples of further structures can be seen in the rejection of claim 7 (fiber output feeds into an x-y scanning mirror, the additional necessary structure) or the rejection of claim 4 (the additional structure of a fiber switching means and the specific arrangement of fibers into a bundle/array that corresponds to the target locations both being required for the plurality of fibers to accomplish the function). Therefore and if taken at face value as disclosed by the applicant in [0029], and read as best understood, the means in question are not adequately described because the disclosed structures cannot perform the claimed functions.
Regarding in particular the “phase control means” the applicant simply never describes the structure thereof. The examiner is well aware that the controller and light source (both a separately declared in the claims and therefore not interpretable as the means in question, and even then only “capable of” the functions in question if the “optionality” of the light source being tunable is removed) could potentially accomplish this function, but even so the specification does not clearly iterate that this is the structure of the means and therefore fails to provide adequate written description for the claimed means regardless of the existence of the controller and light source in the claims. Similarly the prior art teaches, and even expressly states, that modulation of the optical properties/thickness of the etalon is well known, but the applicant did not provide the structures for performing these functions nor notice through incorporation or other statements that this is what they had in their possession at the time of filing. As such the phase control means are simply not structurally described and therefore prima facie lack adequate written description given the applicant’s statements about what they define to be the means in question provided in [0015].
Regarding specifically the “beam splitting means” the examiner notes that this is never structurally described. As addressed above in the claim interpretation section this means occurs in the specification at only one section, [0036], with no structural description whatsoever. As such the applicant certainly and prima facie has not met the standards for adequate disclosure of a means under 112(f). Likewise and for compact prosecution purposes, while the means must be clearly linked in order to be adequately described it is pertinent to understand whether or not the means in question are at least addressed in substantive detail in the disclosure, thus the examiner does note that the drawings do have a “beam splitter” part 206; however, 206 also only appears once in the specification at [0107] which is also not structurally defined in any way but it serves as a means to direct light onto the detector and does not perform the claimed function of splitting the interrogation beam into plural beams of the sort that could be directed in a line onto the target locations, so this cannot be the means in question and also would not serve as adequate written description even if it had included particular disclosed structures. As such there is not adequate written description for the beam splitting means. Lastly and to compact prosecution to the upmost, while the examiner has no guidance for the other means, in regards to the “beam splitting means” the examiner does recommend simply deleting the word “means” from claim 12 to resolve this particular issue under 112(a). More specifically, the applicant did mention the function of beam-splitting in the original disclosure and the examiner remarks that beam-splitters are a broad but definite class of structures that are well known in the art (i.e. see MPEP 2144.03), and as such the applicant could claim a “beam-splitter” instead of a “beam splitting means” without invoking 112(f) and therefore without the requirement of clearly linking the means to specific structures/without requiring a rejection under 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 42, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claims require a “beam directing means” which is “to direct the one or more interrogation beams onto addressable locations (x, y) across said acoustically sensitive surface” and the specification at [0029] states that “[T]he beam directing means may be an optical fibre or an optical fibre bundle.” However, the examiner notes that it is unclear how or even if a single fiber could direct the light to the plural locations. Similarly, it is unclear and undisclosed how the plural fibers could do as much. More specifically, the examiner finds that there is no disclosure of how an optical fiber bundle, much less a single fiber, could accomplish the function of “direct the one or more interrogation beams onto addressable location (x, y) across said acoustically sensitive surface”. In more detail the examiner acknowledges that these fiber(s) could accomplish this function if paired with further structures (e.g. if paired with other disclosed structures such as those discussed by the applicant in regards to how the interrogation beams are steered to the addressable locations in [0106] such as “The redirection of the focused beam 204 may be achieved in the beam directing means by one or more steering mirrors, lenses, microlenses or other appropriate optical components attached to one or more micromechanical control devices, servos, MEMS controllers or galvanometers”). However in each and every instance where the applicant addresses the function ascribed to the beam directing means, the specification discusses how structures other than the fiber(s) that define the beam directing means are involved in accomplishing this function. As such the examiner will interpret the beam directing means to be one or more fibers among other structure and/or to be any structure, such as ‘one or more steering mirrors, lenses, microlenses or other appropriate optical components attached to one or more micromechanical control devices, servos, MEMS controllers or galvanometers’, which could accomplish the function of directing the beam(s) onto the locations.
All other claims are affected by this issue, either directly, or by dependency or for claim 46 by incorporation.
Regarding claim 1, the claim recites “wherein, when the acoustically sensitive surface is placed against the sample, in use, the acoustic field generated in response to said stimulus is incident upon said acoustically sensitive surface to modulate the optical path length in the cavity with a signal indicative of the acoustic field” which has no examinable meaning. In short the applicant appears to be either addressing how they wish for the invention to be used or is otherwise reciting intended results of use, neither of which have any examinable meaning in the context of an apparatus claim and both of which would be prima facie indefinite and confusing. The examiner recommends deleting the cited statement.
Claims 42 is similarly drafted and similarly affected because this occurs in the context of an apparatus per se. Likewise the examiner notes that claim 6 also recites an “in use” statement which presents the same issue and should be handled in the same way. All other claims are similarly affected, at least by virtue of dependency or, for claim 46, by virtue of incorporation.
The term “substantially” in claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore one of ordinary skill in the art would not be able to discern the meets and bounds of what is covered under the term “substantially at an extrema”.
Regarding claim 5, the claim also recites “the ITF characterising the power of the reflected interrogation beam within a Free Spectral Range of the Fabry Perot Interferometer” which renders the claim indefinite. More specifically this appears to be a statement of fact/background information with no bearing on the actually structures or functions of the invention and is otherwise a desiderata. In this instance it appears to be the former, but otherwise it is still not a proactive step/function to ensure that the ITF ends up characterizing the reflected beam and instead is a statement without examinable meaning. The examiner recommends removing this statement.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the claim states “to adjust the determined bias phase, .phi..sub.b, to compensate for local or bulk changes in the optical path length in the cavity in use, such as due to variations in sensor head temperature and applied pressure since the tuning process, the controller is further configured to:” which appears to be a statement of purpose and/or an intended use and is not, in any intelligible way, a limitation on the structure or even function of the controller so as to have no examinable meaning and be prima facie indefinite. The examiner recommends cancelling this terminology or otherwise clarifying how/if this affects the structure of the apparatus. Moreover and for compact prosecution purposes the examiner also notes that the steps that follow after “configured to:” appear to be the actual functional limitations that lead to the desired result in question and therefore the examiner notes that it does not appear to in any way modify the scope to cancel the above quoted statement since the controller steps themselves are under examination. Furthermore and along these same lines the claim later iterates the statement “for bias tracking:”, multiple times, each of which again is a statement of purpose/desiderata which has no examinable meaning that is prima facie indefinite in the same manner iterated above.
Regarding claim 8 the statement “wherein each sequential location is determined by the nearest addressable location to the previously interrogated location.” Does not clearly set forth any function of the controller. First and foremost the examiner notes that both as previously iterated in the same claim and as required by dependency the interrogated region actually comprises multiple locations so it is unclear how or if this optional statement is enacted given that it is drafted to regard individual locations. Secondly, the wording itself is prima facie confusing and as best understood this merely indicates that the controller selects the next location by distance (e.g. goes to the next closest location, or maybe the next closest region) which would be covered by ordinary meaning without being stated.
Regarding claim 8 the claim states “wherein the beam directing means is a controllable beam directing mean” is prima facie confusing because it is unclear whether the applicant is defining 1) the “beam directing means” to be comprised of a “controllable beam directing means” or otherwise if the applicant is defining 2) the same “beam directing means” to be “controllable”. If the former interpretation is correct then this is rejectable under both 112(b) and additionally under 112(d) because it’s unclear if the latter means is adequate structure to conduct the functions assigned to the former means, and also under 112(d) since this would be explicitly defining that the former means required by the parent claim are not present in the dependent claim as they have been replaced by the latter means. If the latter interpretation is correct then the applicant should not iterate a new means term and should instead redraft the claim to iterate that the same means are controllable and also to include the relevant structures or functional limitations (if any) that cause the means in question to be controllable. For examination purposes it will be presumed that the second interpretation is correct and that only one means, which is the same means of the parent claim, is being recited in the claim.

With regards to claim 1 and 42, claim limitations “beam directing means”, “phase control means”, and “beam splitting means” each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See the claim interpretation section, the contents of which are incorporated herein, to fully explain how and why the means have been addressed in the specification and why this does not clearly link the functions of the claims to structures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance claim 1 already requires that the scanning phase data comprise addressable locations mapped to the phase biases, such that claim 9 only adds the terminology “pre-tuning map” without adding any limitation that the controller or memory store/generate/use any additional data (i.e. without any further limitation).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 7-14, 42, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Backward-mode multiwavelength photoacoustic scanner using a planar Fabry–Perot polymer film ultrasound sensor for high-resolution three-dimensional imaging of biological tissues by Zhang et al. (hereafter Zhang1) further in view of US 20160095520 A1 by Zhang et al. (hereafter Zhang2).

Regarding claim 1, Zhang1 teaches: 1. An apparatus for performing ultrasound optical imaging with respect to a sample in which an acoustic field is generated in response to a stimulus (see Zhang1’s Abstract), the apparatus comprising:
a sensor head having an acoustically sensitive surface arranged as a reflective surface of a Fabry Perot interferometric cavity, wherein, when the acoustically sensitive surface is placed against the sample, in use, the acoustic field generated in response to said stimulus is incident upon said acoustically sensitive surface to modulate the optical path length in the cavity with a signal indicative of the acoustic field (see Zhang1’s Fig. 1 for a detailed view of the sensor head including how it is structured as a reflective surface of an FPI and/or alternatively see page 564 noting section B. Fabry–Perot Sensor Head: Design and Fabrication which textually describes as much. Likewise while the wherein clause appears to have no examinable meaning the examiner does note for compact prosecution purposes that this is explicitly shown and described in Fig. 4 and in the caption thereof);
a light source, optionally wavelength tunable, for generating one or more interrogation beams of electromagnetic radiation (see Zhang1’s Fig. 4 noting the labeled interrogation laser and/or while not under examination currently due to being “optional” it may compact prosecution to note that section 2. Scanning System on page 566 defines this to be tunable);
beam directing means to direct the one or more interrogation beams onto addressable locations (x,y) across said acoustically sensitive surface (see Zhang1’s Fig. 4 noting the part labeled x-y scanner which scans the sensor head as depicted);
phase control means for controlling the phase difference between the reflected optical fields of the light of the one or more interrogation beams in the cavity (as best understood this can simply be the mere existence of a light source capable of performing excitation of the sample and/or the mere existence of a light source for performing interrogation of the sensor head and/or the mere existence of the sensor head as each of these appear to not only teach a structure fully capable of the claimed limitations but in fact appear to be the structure that serves as the “phase control means” of the applicant’s specification and therefore they are rejected by noting the relevant citations above and/or be seeing Zhang1’s Fig. 4 noting any of the foregoing mentioned parts any and all of which appears to read on the claimed limitation. For compact prosecution purposes the examiner also notes that the phase control can be more specifically addressed e.g. by noting that Zhang1’s interrogation laser can be tunable per se page 566’s section 2. Scanning System and/or by noting which is in and of itself a phase control means fully capable of the claimed function and/or see section 3. Phase Bias Control Scheme on the same page which iterates how phase control is enacted by the invention by tuning the laser);
detection means configured to receive and determine one or more values representative of the power of the reflected one or more interrogation beams from the addressable locations (x,y) (see Zhang1’s Fig. 4 noting the labeled photodiode which is fully capable of as much (e.g. inherently determines an intensity at the location being scanned); however and for compact prosecution purposes, the examiner also notes that other determinations are addressed below in the rejection of the controller which the applicant may find germane);
computer readable medium [and] a controller (regarding both of these computer structures see Zhang1’s Fig. 4 noting the PC and also note that page 565 iterates “The entire system is fully automated with the excitation and interrogation lasers, the optical scanner, and the data acquisition hardware all under the control of a PC.”) [configured to/for]:
storing scanning phase data representative of a set of phase values for controlling the phase control means for addressable locations (x,y) of the sensor head, the scanning phase data relating: addressable locations (x,y) of the sensor head onto which the one or more interrogation beams can be directed in use; and a respective determined bias phase, .phi..sub.b, for the sensor head at given addressable locations (x,y), selected to be a phase difference of the light field in the cavity at which the power of the interrogation beam interferometrically reflected from the Fabry Perot cavity is in use modulated by the signal from the acoustic field incident on the acoustically sensitive surface at that location; access the scanning phase data stored in the computer readable medium (regarding each of these see Zhang1’s page 566 section 3. Phase Bias Control Scheme and note that the optimum bias is determined for each pixel/point on the x-y plane of the sensor head. Then and regarding “storing” and “accessing” as a first point this is simply inherent given that the processing and control is computer implemented as addressed above. However and for compact prosecution purposes the examiner notes that this same information is used by the computer during operation as per page 566 which iterates “Once the wavelength has been set to lambda.opt, in order to optimally bias the sensor as described in Subsection 2.C.3, the excitation laser is fired” as such it must, necessarily, have been stored and later accessed); and
for each identified region of the addressable locations (x,y): …
control the phase control means to control the phase difference of the light of the interrogation beam in the cavity to the bias phase, .phi..sub.b, of the region; interrogate, using the beam directing means, addressable locations (x, y) … ; and receive, from detection means, values representative of the power of the reflected interrogation beam for each interrogated addressable location of the region; and form an image indicative of the signal modulated on the reflected one or more interrogation beams by the acoustic field incident on the acoustically sensitive surface at addressable locations (x, y) across the sensitive surface (Regarding each of these steps; the examiner first notes for compact prosecution purposes that what constitutes “the region” is modified below in the 103(a) analysis and Zhang1’s teachings hereafter are on a pixel-by-pixel basis but as iterated below this would be a multipixel region after the proposed modification featuring Zhang2; then the examiner remarks that it has already been established that Zhang1’s page 565 iterates “The entire system is fully automated with the excitation and interrogation lasers, the optical scanner, and the data acquisition hardware all under the control of a PC.” Such that simply reading section 4. Signal Acquisition and Processing clarifies in all due detail that the computer performs each of these steps). 
As iterated above, Zhang1 teaches each of the foregoing aspects of the invention and even teaches gathering the data and determining the optimum phase bias for each pixel (i.e. each location/region) as per page 566, but Zhang1 uses a slow scanning that switches the phase for each pixel and thus achieves a scan rate not viable for use in vivo, which is notably even acknowledged by Zhang1 On page 575 which states directly that: “Acquisition speed is currently impractically slow for most in vivo applications at 1 s per scan step.”, such that Zhang1 alone would fail to teach the limitations that the computer system should: “identify from the scanning phase data regions of grouped addressable locations (x,y) having a common bias phase, .phi..sub.b;” or the limitation that the controller performs interrogations that are “of the group of locations making up the region” both of which were omitted from the foregoing as indicated by ellipsis.
However, Zhang2 in identically the same field of endeavor, teaches that this exact same invention (e.g. see Zhang2’s [0023] wherein the they decline to describe the base embodiment in detail and only present it at a high level because it is already fully described in the incorporated document of Zhang et al which as per Zhan2’s [0008] is the Zhang1 reference cited above) can be modified to be use in a manner that reduces image acquisition time (see Zhang2’s [0001] as this is the stated to be the very purpose of the Zhang2 invention and see also [0011] stating that innovations of Zhang2 cited below allow for fast dynamic imaging that can be used in vivo) and goes on to describe that this can be done in part by grouping the locations/pixels by optimum phase bias and taking a measurement of the regions (plural) where this bias is optimum then switching the bias and taking measurements of additional regions (see Zhang2’s [0058] which sets forth establishing the same sort of optimum bias map in a pixel by pixel manner as is done in Zhang1 and iterated above then see Zhang2’s [0059] which iterates that this map can be applied to simultaneously scan multiple pixels in regions grouped based on their optimum bias).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the individual pixel scanning of Zhang1 with the region scanning of Zhang2 in order to advantageously reduce the image acquisition time and/or in order to advantageously allow for in vivo scanning (see Zhang2’s [0001] in light of [0011] or Zhang1’s page 575, respectively, for those two art recognized advantages of such a combination).

Regarding claim 2, Zhang1 and Zhang2 each further teach: 2. The apparatus of claim 1, wherein the beam directing means is configured to move a focused interrogation beam across the acoustically sensitive surface to the addressable locations in order to interrogate the addressable locations (this is taught by both references as Zhang1 iterates this step exactly in the same section cited above noting e.g. “The interrogation laser beam is then moved to the next scan point and the process repeated until the scan is complete. Thus, for a 2D scan, the recorded data set is a 3D array px, y, t, representing the distribution of the incident time-varying acoustic pressure p over the x-y detection plane.” In section 4; and/or see Zhang2’s same cited sections of [0058]-[0059] which iterate as much). 

Regarding claim 3, Zhang1 and Zhang2 each further teach: 3. The apparatus of claim 1, wherein the sensor head is formed as a planar Fabry Perot etalon, wherein the etalon comprises the addressable locations (x,y) of the sensor head onto which the interrogation beam can be directed in use (see Zhang1’s Fig. 1, already cited above in regards to the parent claim, which in the caption (or simply by looking at the figure) establishes that the scanner head is a planar FPI and thus, by definition, is an etalon. Likewise and also as iterated above, Zhang2 uses the structures of Zhang1 such that Zhang2 also teaches the same sensor head per se). 

Regarding claim 5, Zhang1 further teaches: 5. The apparatus of claim 1, wherein the determined bias phase, .phi..sub.b, for the addressable locations is selected to be substantially at an extrema of the derivative of an interferometer transfer function (ITF) for each addressable location generated during a tuning process of the apparatus, the ITF characterising the power of the reflected interrogation beam within a Free Spectral Range of the Fabry Perot Interferometer (see Fig. 5 and section 3. Phase Bias Control Scheme and note that the reflectivity is transformed via the Airy function to normalized ITF and that the maximum of the derivative thereof is determined to be the optimum phase bias). 

Regarding claim 7, Zhang1 further teaches: 7. The apparatus of claim 1, wherein the beam directing means is an optical fibre or an optical fibre bundle (as best understood Zhang1’s beam directing means take as input light from an optical fiber as described in section 2. Scanning System and thus comprise an optical fiber). 

Regarding claim 8, Zhang1 further teaches: 8. The apparatus of claim 1, wherein the beam directing means is a controllable beam directing means operable to direct the one or more interrogation beams onto addressable locations (x,y) across said acoustically sensitive surface, wherein the controller is configured to control the beam directing means to sequentially interrogate addressable locations (x, y) of the group of locations making up the region, and wherein the controller is optionally further configured to: interrogate an addressable location at an extremity of the region, and interrogate further addressable locations within the region, wherein each sequential location is determined by the nearest addressable location to the previously interrogated location (see Zhang1’s Fig. 4 noting the x-y scanner is fully capable of as much then see Zhang1’s pages 565 and 565 noting respectively that “The entire system is fully automated with the excitation and interrogation lasers, the optical scanner, and the data acquisition hardware all under the control of a PC” and “The interrogation laser beam is then moved to the next scan point and the process repeated until the scan is complete.” Such that, at least as modified to address regions instead of points as given above in regards to the modification featuring Zhang2 addressed above in regards to parent claim 1, the claim limitations are each taught. Additionally or alternatively and as best understood in light of the 112(b) issues the examiner also notes that the optional limitation, that addresses locations instead of regions, appears to be directly taught by Zhang1’s section 4. Signal Acquisition and Processing). 

Regarding claim 9, Zhang1 and Zhang2 further teach: 9. The apparatus of claim 1, wherein the scanning phase data comprises a pre-tuning map, the pre-tuning map comprising the addressable locations mapped to the respective determined bias phase (see Zhang1’s section 3. Phase Bias Control Scheme which shows mapping the optimum phase bas to locations and therefore a tuning and/or pre-tuning map; however and alternatively the examiner also notes that Zhang2 specifically iterates in the same sections of [0058]-[0059] incorporated above in the combination of the parent claim that the mapping accomplished by Zhang1/2 can be a pre-tuning map per se). 

Regarding claims 10-11, Zhang1 as modified by Zhang2 teaches the basic invention as given above in regards to claim 1, including that the scanning phase data is stored and accessed as addressed above in claim 1, but there is no mention in either reference of what type of data structure the computer utilizes and therefore the references fail to teach: “10. The apparatus of claim 1, wherein the scanning phase data comprises a look-up table grouping the addressable locations by determined bias phase.” And “11. The apparatus of claim 1, wherein the scanning phase data comprises a scan-plan, the scan-plan comprising an ordered list of addressable locations, wherein addressable locations with the same bias phases are grouped together.”
However, the examiner notes that a computer cannot simple “store data in memory” but must store data instead store data in some form or format and to that end the examiner notes that look up tables (LUTs) and ordered lists are old and well known in the art (i.e. see MPEP 2144.03 as this constitutes official notice per se) such that one of ordinary skill in the art would have readily understood that a LUT and/or an ordered list would be one appropriate way to store the data.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to interpret the data storage of undefined form present in Zhang1 and Zhang2 to be either of a LUT or an ordered list either because LUTs and ordered lists are themselves old and well known and/or because it is a suitable way to store data that the reader could have chosen to address the ambiguity in the references; see additionally either MPEP 2144.03 and/or MPEP 2144.07 which provide the legal precedent for holding such modifications obvious.

Regarding claim 12, Zhang1 and Zhang2 further teach: 12. The apparatus of claim 1 further comprising beam splitting means to split the interrogation beam into a plurality of beams. 13. The apparatus of claim 12 wherein the plurality of beams are arranged in a line (regarding these together, see either Zhang1’s Fig.4 noting the polarizing beam-splitter which directs a line onto the sample and which, as modified above in the parent claim, would direct the lines onto the region; additionally or alternatively, see Zhang2’s [0066] and note that the beam splitter and micromirror array work together to apply a pattern which is fully capable of applying a line pattern). 

Regarding claim 14, Zhang1 and Zhang2 teach: 14. The apparatus of claim 1, wherein the phase control means is configured to control the phase difference of the light of the one or more interrogation beams in the cavity by one or more of: tuning a wavelength of light produced by the wavelength tunable source; controlling a thickness of the cavity; controlling a refractive index of the cavity (both Zhang1 and Zhang2 use wavelength tuning to accomplish phase control. See Zhang1’s section 2. Scanning System which clarifies that the laser is tunable and then see sections 3. Phase Bias Control Scheme and 4. Signal Acquisition and Processing noting that tuning to a location based optimum frequency is performed. Alternatively or additionally, see Zhang2’s [0058]-[0059] as addressed above in the combination as this also discusses and performs the tuning in question. Lastly and for compact prosecution purposes the examiner notes that controlling the thickness of the etalon’s cavity and controlling the refractive index of the cavity are both old and well known in the art, see MPEP 2144.03, and the examiner also notes that additional prior arts already of record such as the art used in the rejection of claim 6 below also provide relevant teachings of how this sort of non-wavelength tuning can be performed by the prior art). 

Regarding claim 42, the claim requires exactly the same scope as Claim 1 except by way of omissions which make the claim broader (e.g. it requires the same structures configured to perform the same functions except that the controller of Claim 1 is not required to be the structure for performing the steps of the method; wherein the steps of the method are the same steps performed by the controller in Claim 1). Therefore the rejection of claim 1 is hereby incorporated herein by reference to teach each and every limitation of claim 42.

Regarding claim 46, the claim requires exactly the same scope as Claim 1, noting that the controller comprises a processor such that this is a difference in terminology but not in scope. Therefore the rejection of claim 1 is hereby incorporated herein by reference to teach each and every limitation of claim 46.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang1 further in view of Zhang2 as applied to claim 1 above, and further in view of A Fiber Optic Optoacoustic Ultrasound Sensor for Photoacoustic Endoscopy by Sheaff et al. (hereafter Sheaff).

Regarding claim 4, Zhang1 and Zhang2 teach the basic invention as given above in regards to claim 1; however, the references both utilize a single planar FPI instead of an array of plano-convex micro-FPIs and therefore fail to teach: “4. The apparatus of claim 1, wherein the sensor head is formed to have an array of microresonator Fabry Perot interferometric cavities with plano-convex geometry, wherein individual microresonator cavities correspond to the addressable locations (x,y) of the sensor head onto which the interrogation beam can be directed in use.”
However Sheaff, in the same or eminently related field of etalon based photoacoustic imaging (see Sheaff’s Abstract) teaches that one can generate and use arrays of micro scale plano-convex FPIs to scan surfaces (see Fig. 2(a) noting that this is a plano-convex micro-scale etalon, then see Fig. 3 noting that these etalons can be arrayed in an organized fiber bundle and can thus conduct beam scanning by sequentially switching between fibers as addressed in the captions thereof so as to correspond to each scannable location).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Zhang1 and Zhang2 with the use of an array of plano-convex micro-FPIs of the sort taught by Sheaff in order to advantageously allow for a design that can use high frequencies without loss of sensitivity (see Sheaff’s page 2135 noting “Unlike other existing technologies, these sensors maintain high sensitivity at high frequencies despite a reduced transducer size”) and/or to advantageously allow for high resolution imaging (see Sheaff’s page 2136 noting “Our design entails the fabrication and bundling of several fiber etalons to form a rectilinear ultrasound sensor array for high-resolution imaging” also mentioned in the Abstract and/or note that the step size in the sections of Zhang1 cited above are larger than the etalon size of only 9 um depicted in Sheaff’s Fig. 2(a) such that arrays of the micro-scale plano-convex etalons would be able to achieve substantially higher resolution than Zhang1/2 would without the teachings of Sheaff).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang1 further in view of Zhang2 as applied to claim 1 above, and further in view of US 20140076055 A1 by Asao et al. (hereafter Asao).

Regarding claim 6, Zhang1 and Zhang2 teach the basic invention as given above in regards to claim 1; however these inventions do not require that the determined optimum phase is monitored at a later point in time and compared to expected values so as to fail to teach: “6. The apparatus of claim 1, wherein, to adjust the determined bias phase, .phi..sub.b, to compensate for local or bulk changes in the optical path length in the cavity in use, such as due to variations in sensor head temperature and applied pressure since the tuning process, the controller is further configured to: in use, monitor the reflected power of the one or more reflected beams at one or more of the addressable locations (x,y) for bias tracking; for each of the one or more addressable locations (x,y) for bias tracking: compare the reflected power with a reflected power expected for the current bias phase .phi..sub.b from the ITF generated during the tuning process for apparatus; and determine an adjustment .delta..phi..sub.b to the current bias phase .phi..sub.b needed to compensate for the change in the reflected power from the cavity; and, update the stored values of the determined bias phase, .phi..sub.b, in the scanning phase data for addressable locations (x,y) of the sensor head to a compensate bias phase value based on the determined adjustment .delta..phi..sub.b to the currently stored bias phase .phi..sub.b for the one or more addressable locations (x,y) for bias tracking.”
	However Asao in the same or eminently related field of photoacoustic imaging using FPI based sensor heads (see Asao’s Abstract and/or Fig. 5 noting part 505 is the FP probe/sensor head) teaches means and methodology for monitoring the reflected power, comparing it to previous measurements, and adjusting the phase bias (see Asao’s [0052]-[0053] for a general discussion of liquid crystal means for adjusting the optical path length/phase bias and then see Asao’s [0101]-[0106] for the methodology of adjusting the liquid crystal in the manner to control the phase bias in accordance with the claims and then [0107]-[01222] for the usage of such methodology. While the foregoing rather clearly teaches all portions of the claim that were omitted from the base references, for compact prosecution purposes the examiner also notes that even the things which are recited in the claims but not necessarily under examination as iterated above in the 112(b) rejection for this claim, such as the change in phase being based due to “local or bulk changes in the optical path length” which occurs “due to variations in sensor head temperature” among others are also each taught in the above citations from Asao with these two examples being discussed in the Asao reference at [0103] and [0106] respectively).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Zhang1 modified by Zhang2 with the use of phase bias monitoring and optical path length modulating as taught by Asao because it advantageously allows for the invention to maintain high sensitivity even if the film has issues with the thickness distribution in use due to temperature or other issues (see Asao’s [0019] noting this advantage and then see Asao’s [0195] which again iterates that the change can be due to temperature among other issues, each of which Asao’s teachings allow for compensation of).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793